          Case 1:20-cv-01556-NONE-EPG Document 11 Filed 03/16/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     A.M.Q.A, ET AL.,                                    CASE NO. 1:20-CV-1556 NONE EPG
11
                                  Plaintiffs,            STIPULATION AND ORDER RE: EXTENSION
12                                                       OF TIME
                            v.
13
     MONICA B. LUGO, ET AL.,
14
                                  Defendants.
15

16
            The United States respectfully requests an additional 30-day extension of time in which to
17
     respond to the Complaint, and counsel for plaintiffs does not oppose. Agency proceedings in this
18
     reopened case remain ongoing. The parties further request that all other filing deadlines be similarly
19
     extended.
20

21

22

23

24

25

26
27

28
                                                         1


30
          Case 1:20-cv-01556-NONE-EPG Document 11 Filed 03/16/21 Page 2 of 2

 1

 2                                                        Respectfully submitted,

 3

 4   Dated: March 15, 2021                                PHILLIP A. TALBERT
                                                          Acting United States Attorney
 5

 6                                                  By: /s/ AUDREY B. HEMESATH
                                                        AUDREY B. HEMESATH
 7                                                      Assistant United States Attorney
 8

 9                                                        /s/ JULIE GOLDBERG
                                                          JULIE GOLDBERG
10                                                        Counsel for Plaintiffs
11

12

13

14

15                                                ORDER
16         Pursuant to the stipulation of the parties (ECF No. 10), IT IS ORDERED THAT the time for

17 Defendants to respond to the complaint is extended to April 15, 2021.
   IT IS SO ORDERED.
18

19      Dated:    March 16, 2021                            /s/
                                                    UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28
                                                      2


30
